UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7303


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WINNIE JOANNE BAREFOOT, a/k/a Winnie Jo Budzina, a/k/a
Winnie JoAnne Conn, a/k/a Joanne Knopsnyder, a/k/a Olivia
JoAnne Morgan, a/k/a Olivia JoAnne Barefoot Morgan,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:10-cr-00460-MJG-1)


Submitted:   November 18, 2014            Decided:   November 21, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Winnie Joanne Barefoot, Appellant Pro Se.      Paul Michael
Cunningham,   Assistant United States Attorney,   Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Winnie Joanne Barefoot seeks to appeal the district

court’s orders denying relief on her 28 U.S.C. § 2255 (2012)

motion, her motions for reconsideration, and her motion for a

certificate of appealability.                    The orders are not appealable

unless    a    circuit       justice    or   judge    issues        a    certificate    of

appealability.         28 U.S.C. § 2253(c)(1)(B) (2012); see Jones v.

Braxton, 392 F.3d 683, 688 (4th Cir. 2004); Reid v. Angelone,

369   F.3d      363,     369     (4th   Cir.       2004).          A     certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard          by      demonstrating        that

reasonable      jurists        would    find       that     the        district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural        grounds,        the     prisoner      must

demonstrate      both     that    the    dispositive           procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Barefoot has not made the requisite showing.                             Barefoot’s

challenge to the propriety of the district court’s ruling on the

                                             2
issue     of    its   own     disqualification          is    meritless.       United

States v. Balistrieri, 779 F.2d 1191, 1202-03 (7th Cir. 1985).

Her claim of ineffective assistance of counsel fails because she

essentially      challenges       only    the   district      court’s      credibility

determination, which is not reviewable on appeal.                          See United

States v. Nicholson, 611 F.3d 191, 208 (4th Cir. 2010).

               Accordingly, we deny a certificate of appealability,

deny    Barefoot’s    motion       to    appoint    counsel,     and    dismiss    the

appeal.        We dispense with oral argument because the facts and

legal    contentions      are     adequately      presented     in   the     materials

before    this    court     and   argument      would   not    aid   the    decisional

process.

                                                                             DISMISSED




                                           3